EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 13, line 20	replace “[Z(A)4]-” with “[W(D)4]-” 

Claim 13, line 21	replace “[Z(A)4]-” with “[W(D)4]-” 

Claim 14, line 3	replace “1 Kgf/cm2to” with “1 kgf/cm2 to”

Claim 14, line 3	replace “100 Kgf/cm2” with “100 kgf/cm2”


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-5 and 7-14 are allowed.

The present invention is drawn to an olefin-based polymer that has a density ranging from 0.85 to 0.89 g/cc, a melt index ranging from 0.1 g/10 min to 15 g/10 min, a molecular weight distribution in a range of 1.0 to 3.0, and a number average molecular weight (Mn) and a Z+1 average molecular weight (Mz+1) satisfying the equation:  [Mn/(Mz+1)] × 100 > 15, wherein the olefin-based polymer is a copolymer of ethylene and an alpha-olefin comonomer having 3 to 12 carbon atoms.  

Subject of instant claims is patentably distinct over the closest references, Opuszko et al. (US 2005/0225196) and Dunaway (US 7,220,801), cited previously.  
Opuszko et al. discloses a hyperbranched polyethylene homopolymer having a density of 0.860 g/cc, a melt index of 1.6 dg/min, Mw of 132,000, Mn of 64,000, Mw/Mn of 2.1, Mz+1 of 351,000, and a product of (Mn/Mz+1)(100) =  18.  Reference does not disclose a copolymer of ethylene and a C3-C12 alpha olefin.   
Dunaway (US 7,220,801) discloses an ethylene-hexene copolymer having a density of 0.9129 g/cc, a melt index of 1.07, Mw of 100,908, Mn of 50,612, Mw/Mn of 1.99, Mz+1 of 248,234, and a product of (Mn/Mz+1)(100) = 20.  Reference does not teach an olefin-based polymer having a density in a range of 0.85 to 0.89 g/cc.
Additional references listed in the accompanying PTO-892 have been cited to show the state of the art with respect to polyethylene polymer characterized by density, melt index, molecular weight distribution, number average molecular weight, Z+1 average molecular weight.  None of the references teaches claimed olefin-based polymer. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        May 18, 2022